DETAILED ACTION
This action is in response to applicant’s amendment filed on 22 August 2022.  Claims 1-6 and 13-26 are now pending in the present application and claims 7-12 are canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6 and 13-20 in the reply filed on 18 February 2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II are in the same technical field and share overlapping subject matter.  This is not found persuasive because the different inventions have different modes of operation.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 February 2022.
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Alresaini et al. (hereinafter Alresaini) (US 9,444,751 B1) in view of further support by Karol et al. (hereinafter Karol) (US 2004/0199662 A1).
Regarding claims 1 and 13, Alresaini discloses a method for transmitting data using a satellite communication network, the method comprising:
establishing a local connection between a first terminal and a second terminal, the first terminal and the second terminal each configured to separately communicate with a base station via at least one satellite { (see col. 6, lines 16-28, 34-36; Fig. 9) };
transmitting a first data packet from the first terminal to the second terminal via the local connection { (see col. 6, lines 16-28, 34-36; Fig. 9) };
transmitting a first copy of the first data packet from the second terminal to the base station via the at least one satellite { (see col. 6, lines 16-28, 34-36; Fig. 9) };
transmitting a second copy of the first data packet from the first terminal to the base station via the at least one satellite { (see col. 6, lines 16-28, 34-36; Fig. 9) };
processing, at the base station, one of (1) the first copy of the first data packet received from the second terminal and (2) the second copy of the first data packet received from the first terminal { (see col. 6, lines 16-28, 34-36; Fig. 9) }; and
deleting, at the base station, the other of (1) the first copy of the first data packet received from the second terminal and (2) the second copy of the first data packet received from the first terminal { (see col. 6, lines 16-28, 34-36; Fig. 9), where the system deletes the copy of a packet }.
Alresaini inexplicitly discloses having the feature(s) of processing, at the base station, one of (1) the first copy of the first data packet received from the second terminal and (2) the second copy of the first data packet received from the first terminal; and deleting, at the base station, the other of (1) the first copy of the first data packet received from the second terminal and (2) the second copy of the first data packet received from the first terminal.  However, in the alternative, the examiner maintains that the feature(s) processing, at the base station, one of (1) the first copy of the first data packet received from the second terminal and (2) the second copy of the first data packet received from the first terminal; and deleting, at the base station, the other of (1) the first copy of the first data packet received from the second terminal and (2) the second copy of the first data packet received from the first terminal was well known in the art, as taught by Karol.
As further alternative support in the same field of endeavor, Karol discloses the feature(s) 
processing, at the base station, one of (1) the first copy of the first data packet received from the second terminal and (2) the second copy of the first data packet received from the first terminal { (see col. 6, lines 16-28, 34-36; Fig. 9) }; and
deleting, at the base station, the other of (1) the first copy of the first data packet received from the second terminal and (2) the second copy of the first data packet received from the first terminal { (see pg. 2, [0017, lines 11-16]; pg. 3, [0025]; Figs. 1-5), where the system has one copy of duplicated packets is deleted }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Alresaini as further alternatively supported by Karol to have the feature(s) processing, at the base station, one of (1) the first copy of the first data packet received from the second terminal and (2) the second copy of the first data packet received from the first terminal; and deleting, at the base station, the other of (1) the first copy of the first data packet received from the second terminal and (2) the second copy of the first data packet received from the first terminal, in order to provide a system and method to improve the reliability and performance of enterprise communications on existing IP networks, as taught by Karol (see pg. 2, [0015, lines 1-3]).
Regarding claims 2 and 18, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1, further comprising attempting to transmit the first data packet from the first terminal via the at least one satellite before transmitting the first data packet from the first terminal to the second terminal via the local connection{ (see col. 6, lines 34-36; Fig. 9) }.
Regarding claims 3 and 17, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1, wherein the processing includes processing the one of the first copy of the first data packet and the second copy of the first data packet that is first received at the base station via the at least one satellite { (see col. 6, lines 16-28, 34-36; Fig. 9) }.
Regarding claim 4, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1, wherein at least one of: (i) the processing includes processing the first copy of the first data packet before the second copy of the first data packet is received at the base station; or (ii) the processing includes processing the second copy of the first data packet before the first copy of the first data packet is received at the base station { (see col. 6, lines 34-36; Fig. 9) }.
Regarding claims 5 and 14, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1, further comprising at the second terminal, creating an aggregated data packet including the first data packet and a second data packet, and wherein transmitting the first copy of the first data packet from the second terminal to the base station via the at least one satellite includes transmitting the aggregated data packet from the second terminal to the base station via the at least one satellite { (see col. 6, lines 16-28, 34-36; Fig. 9) }.
Regarding claims 6 and 14, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1, further comprising collecting first target data at the first terminal, and creating the first data packet to include the first target data, a unique identifier for the first terminal, a time of creation of the first data packet, and an expected transmission time from the first terminal to the base station via the at least one satellite { (see col. 6, lines 34-36; Fig. 9) }.
Regarding claim 16, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the system of claim 13, wherein the second terminal is configured to collect second target data, the first terminal is configured to receive a second data packet including the second target data from the second terminal via the local connection, and the base station is configured to: (i) receive copies of the second data packet from each of the first terminal and the second terminal via the at least one satellite; (i1) process a first copy of the second data packet received from one of the first terminal and the second terminal; and (iii) delete a second copy of the second data packet received from the other of the first terminal and the second terminal { (see col. 6, lines 16-28, 34-36; Fig. 9) }.
Regarding claim 19, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the system of claim 18, wherein the first terminal uses the transmission data to determine whether to transmit the first data packet to the second terminal via the local connection { (see col. 6, lines 16-28, 34-36; Fig. 9) }.
Regarding claim 20, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the system of claim 13, wherein the base station deletes the second copy of the first data packet when the first copy and the second copy have a same unique identifier and a same time of creation { (see col. 6, lines 16-28, 34-36; Fig. 9) }.
Regarding claim 21, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1, comprising transmitting the first data packet from the first terminal to the second terminal via the local connection upon determining that a next transmission opportunity for the second terminal to transmit to the base station via the at least one satellite will be earlier than an expected transmission time for the first terminal to transmit to the base station via the at least one satellite { (see col. 6, lines 16-28, 34-36; Fig. 9) }.
Regarding claim 22, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1 comprising prior to transmitting the first data packet from the first terminal to the second terminal via the local connection, adding data to the first data packet regarding a next transmission opportunity for the first terminal to transmit to the base station via the at least one satellite { (see col. 6, lines 16-28, 34-36; Fig. 9) }.
Regarding claim 23, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1, comprising storing, in a memory of the first terminal, at least one expected transmission opportunity for the second terminal to transmit to the base station via the at least one satellite, and transmitting the first data packet from the first terminal to the second terminal via the local connection based on the at least one expected transmission opportunity for the second terminal { (see col. 6, lines 16-28, 34-36; Fig. 9) }.
Regarding claim 24, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1, comprising transmitting the first data packet from the first terminal to the second terminal via the local connection upon determining that the first terminal is not a currently within a transmission window in which the first terminal can transmit data to the base station via the at least one satellite { (see col. 6, lines 16-28, 34-36; Fig. 9) }.
Regarding claim 25, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1, comprising transmitting the first data packet from the first terminal to the second terminal via the local connection upon determining that the first terminal was unable to successfully transmit a copy of the first data packet to the base station via the at least one satellite { (see col. 6, lines 16-28, 34-36; Fig. 9) }.
Regarding claim 26, the combination of Alresaini and Karol discloses every limitation claimed, as applied above (see claim 1), in addition Alresaini further discloses the method of claim 1, comprising transmitting the first copy of the first data packet from the second terminal to the base station via the at least one satellite at a next transmission opportunity in which the second terminal has a direct line of sight with the at least one satellite, and transmitting the second copy of the first data packet from the first terminal to the base station via the at least one satellite at a next transmission opportunity in which the first terminal has a direct line of sight with the at least one satellite { (see col. 6, lines 16-28, 34-36; Fig. 9) }.










Response to Arguments
 	Applicant's arguments with respect to claims 1-6 and 13-26 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
	In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mendes da Silva et al. (US 2018/0083737 A1) discloses redundancy in converged networks.

  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
18 November 2022